PER CURIAM.
Ruth Bates Prock pleaded nolo contendere to the manufacture of cannabis and was sentenced to eighteen months probation. We have reviewed this ease according to our obhgation under In re Anders Briefs, 581 So.2d 149 (Fla.1991), and affirm Prock’s judgment. We strike from her sentence, however, the $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), because it was not orally imposed at the *1294sentencing hearing. See Reyes v. State, 655 So.2d 111, 117 (Fla. 2d DCA1995).
Affirmed as modified.
SCHOONOVER, A.C.J., and LAZZARA and QUINCE, JJ., concur.